IN THE UNITED sTATEs DISTRICT COURT
FoR THE EASTERN D:sTRiCT oF NoRTH cARoLIrElLED;N

    

soUTHERN DIVISION on 30 Eh.' OUR
No. 7 i?-cR-GOOQT~lH ph
US - r.
UNITED sTATEs or AMERICA ; Eas¢g‘r:t%$;§r?,g¢t;n »Cerk
. trch

V .

JAMES SPENCER BELL

ORDER OF FORFEITURE

 

WHEREAS, pursuant to the entry of a Memorandunl of Plea
Agreement by the defendant, James Spencer Bell, on December 7,
2017, to a violation of 18 U.S.C. § 924(c)(l)(A), and further
evidence of record and as presented by the Government, the Court
finds that the following personal property is hereby forfeitable
pursuant to 18 U.S.C. § 924(d)(l), to wit:

a)Glock, model 32, .35? caliber semi-automatic pistol
bearing serial number ZX2122;

b) Glock GMBH, model 23, .40 caliber pistol bearing serial
number STX649;

c)Springfield, HS Products, model XDQB ACP, .45 caliber
pistol bearing serial number UST38690; and

d) any and all accompanying ammunition.

WHEREAS, by virtue of said Memorandum of Plea fogreement,r

the United States is now entitled to possession of said personal

property, pursuant to Fed. R. Crim. P. 32.2(b)(3);

lt is hereby ORDERED, ADJUDGED and DECREED:

l. That based upon the Memorandum of Plea Agreement as to
the defendant, the United States is hereby authorized to seize
the above-stated personal property, and it is hereby forfeited
to the United States for disposition in accordance with the law,
including destruction, as allowed by Fed. R. Crim. P. 2.2(b)(3).
In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order is
now final as to the defendant upon entry.

2. That upon sentencing and issuance of the Judgment and
Commitment Order, the Clerk of Court is directed to incorporate
a reference to this Order of Forfeiture in the applicable
section of the Judgment, as required by Fed. R. Crim. P.
32.2(b)(4)(B).

The Clerk is hereby directed to send copies of this Order

to all counsel of record.

so oRm-:RED. This § aa f ©'% ,2018.

we _

MALCOLM J/ norm-my
Senior United St tes District Judge

 

